Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 29 July 2020. Claims 1-20 remain pending.

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 15 January 2021 has been considered by the Examiner.
 

	Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/942,648. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim identical methods for defining network policies for IoT (Internet of Things) devices in a network. The claims of the copending application No. 16/942,648 is directed towards a variant of the instant application in which lacks the claimed specifics of identifying one or more features of the particular IoT device and categorizing the particular IoT device based on the identified features. The claims recited in the copending applications are equivalent language to the claims recited in the instant application, therefore, claims 1-22 are anticipated by claims 1-24 of the copending applications.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konda et al. (Pub No. 2021/0203521).
Referring to the rejection of claim 1, Konda et al. discloses a method for defining network policies for IoT (Internet of Things) devices in a network, the method comprising: (See Konda et al., para. 84-86 and 120)
Please note that in this example, network policies for IoT devices include firewall rules and network control access policies enforced by the access controller for identifying dynamic network behavior.
detecting that a particular IoT device has connected to the network; (See Konda et al., para. 106-110)
Please note that in this example, detecting that an IoT device (i.e. new device) has connected to the network via a certified agent or Wi-Fi Easy Connect protocol and requires identification and authentication.
identifying one or more features of the particular IoT device; (See Konda et al., para. 111-115)
Please note that in this example, a set of features identifying the IoT device (i.e. new device) through the IoT device’s MAC address and network behavior which is known as a two-tier device identification.
categorizing the particular IoT device based on the identified features; (See Konda et al., para. 119-120 and 126)
Please note that in this example, based on the identified features, the IoT device (a voice assistant (i.e. Amazon Echo), thermostat (i.e. Nest Thermostat), camera, or a smart lightbulb) is categorized as headless IoT devices for anomaly detection wherein the MAC address and network behavior match.
Konda et al. also discloses in para. 102, ML (machine learning) based identification for classifying an IoT device wherein the inputs of training data are used (i.e. fingerprinting probes, network traffic and telemetry).
and based on the categorization, defining a set of network policies to apply to the particular IoT device. (See Konda et al., para. 119-120)
Please note that in this example, if the results match, the identification of the new IoT device is accepted, if the identification results does not match, the network policy will specific firewall rules implying there may be potential spoofing with the device and remedial action will be taken by isolating the device, performing DPI (deep packet inspection) and appropriate notifications.

Referring to the rejection of claims 2 and 14, Konda et al. discloses wherein the defined set of network policies comprise a set of security policies for the particular IoT device. (See Konda et al., para. 69 and 73)
Referring to the rejection of claims 3 and 15, Konda et al. discloses wherein the set of security policies comprise firewall policies. (See Konda et al., para. 83 and 84)
Referring to the rejection of claim 4, Konda et al. discloses wherein the set of security policies comprise network access control policies for enforcement by a network access controller that authenticates and authorizes IoT devices newly connected to the network. (See Konda et al., para. 109-111)
Referring to the rejection of claims 5 and 16, Konda et al. wherein defining a set of network policies to apply to the particular IoT device further comprises programming one or more network policy engines to apply the defined set of network policies to the particular IoT device. (See Konda et al., para. 118-120)
Referring to the rejection of claims 6 and 17, Konda et al. wherein categorizing the particular IoT device further comprises providing the identified one or more features to a device classification system, wherein the device classification system determines a classification of the particular IoT device based on the identified one or more features. (See Konda et al., para. 33, 89 and 102-105)
Referring to the rejection of claims 7 and 18, Konda et al. wherein each classification in the device classification system is defined by a set of one or more features. See Konda et al., para. 24, 42, 89, and 126)
Referring to the rejection of claim 8, Konda et al. wherein the device classification system determines the classification of the particular IoT device by comparing the identified one or more features of the particular IoT device with sets of features specified by classification rules, each classification rule specifying a category associated with the rule's associated set of features, such that when an IoT device's identified set of features matches the rule's set of features, the IoT device is assigned the category that is specified by the classification rule. (See Konda et al., para. 87-93 and 126-136)
Referring to the rejection of claims 9 and 19, Konda et al. wherein identifying one or more features comprises collecting data tuples regarding the features over a duration of time. (See Konda et al., para. 42 and 115)
Referring to the rejection of claims 10 and 20, Konda et al. wherein collected data tuples comprises any one of server time-series, (See Konda et al., para. 34-36) transmitted bytes time-series, received bytes time-series, network protocol time-series, Wi-Fi metrics time-series, (See Konda et al., para. 109-111) network attributes time-series, device attributes time-series, (See Konda et al., para. 33 and 89) and network device time-series. (See Konda et al., para. 57 and 199)
Referring to the rejection of claims 11 and 21, Konda et al. wherein identifying one or more features comprises using a learning engine to select a subset of features to use for classifying the particular IoT device from a plurality of features identified for the particular IoT device. (See Konda et al., para. 42, 102, and 125)

Referring to the rejection of claims 12 and 22, Konda et al. wherein the subset of features are features determined to be relevant to IoT devices of a same classification as the particular IoT device. (See Konda et al., para. 98, 119-120, and 128)
Referring to the rejection of claim 13, Konda et al. discloses a non-transitory machine readable medium storing a program for execution by a set of processing units, (See Konda et al., para. 203)
Please note that in this example, a non-transitory computer-readable storage medium storing executable instructions when executed by processors.
the program for defining network policies for IoT (Internet of Things) devices in a network, the program comprising sets of instructions for: (See Konda et al., para. 84-86 and 120)
Please note that in this example, network policies for IoT devices include firewall rules and network control access policies enforced by the access controller for identifying dynamic network behavior.
detecting that a particular IoT device has connected to the network; (See Konda et al., para. 106-110)
Please note that in this example, detecting that an IoT device (i.e. new device) has connected to the network via a certified agent or Wi-Fi Easy Connect protocol and requires identification and authentication.
identifying one or more features of the particular IoT device; (See Konda et al., para. 111-115)
Please note that in this example, a set of features identifying the IoT device (i.e. new device) through the IoT device’s MAC address and network behavior which is known as a two-tier device identification.
categorizing the particular IoT device based on the identified features; (See Konda et al., para. 119-120 and 126)
Please note that in this example, based on the identified features, the IoT device (a voice assistant (i.e. Amazon Echo), thermostat (i.e. Nest Thermostat), camera, or a smart lightbulb) is categorized as headless IoT devices for anomaly detection wherein the MAC address and network behavior match.
Konda et al. also discloses in para. 102, ML (machine learning) based identification for classifying an IoT device wherein the inputs of training data are used (i.e. fingerprinting probes, network traffic and telemetry).
and based on the categorization, defining a set of network policies to apply to the particular IoT device. (See Konda et al., para. 119-120)
Please note that in this example, if the results match, the identification of the new IoT device is accepted, if the identification results does not match, the network policy will specific firewall rules implying there may be potential spoofing with the device and remedial action will be taken by isolating the device, performing DPI (deep packet inspection) and appropriate notifications.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kohout et al. (Pub No. 2020/0120004) discloses a method and system for automatic classification of IoT devices based on their network traffic.
Vasseur et al. (Pub No. 2020/0358794) discloses a method and system for continuous validation of active labeling for device type classification.
Vasseur et al. (Pub No. 2021/0297442) discloses a method and system for protecting device classification systems from adversarial endpoints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        June 25, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436